DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/3/2019 was filed prior to the mailing date of this action.  The submission complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Drawings
The drawings are objected to because;
the drawings are objected to because the drawings as received are of a poor quality and appear to come from a fax copy rather than an original copy, please resubmit a new complete set of drawings for better clarity,  
new corrected drawings in compliance with 37 CFR 1.84(h) (3) are required in this application because “hatching must be used to indicate section portions of an object...”, see MPEP 608.02, applicant’s drawings do not distinguish between material differences such as rubber, and metal (no hatching in Figure 6),
Figures 1-4 and 8 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.







Claim Objections
Claims 12 and 13 are objected to because of the following informalities:  “a valve” should be - - the valve - -.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Regarding claims 1, 8 and 14, the phrase "preferably" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like" or “preferably”), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The limitations in claim 10 repeat limitations in claim 9.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bakker (WO 2016038162A1) in view of Swanson (US 6910355).
Regarding claim 1, Bakker discloses a valve (1, see Figure 1, this is shown as being identical to applicant’s Figure 1), preferably for on/off and/or control applications, 
Bakker is silent to having,
 	a protective cap is provided that covers the free outer end of the set screw, wherein the cap comprises a first cap portion with a rotation space that is designed to fit freely rotatable over the locking nut, and wherein the cap comprises a second cap portion with a complementary female thread that is screwed onto the male thread on the free outer end of the set screw towards a locked position for a secondary locking of the set screw relative to the valve part.  
Swanson teaches the use of a protective cap (12) is provided that covers the free outer end of the set screw 2), wherein the cap comprises a first cap portion (20) with a rotation space that is designed to fit freely rotatable over the locking nut (4), and wherein the cap comprises a second cap portion (22) with a complementary female thread that is screwed onto the male thread on the free outer end (the right end at the thread connection at 22) of the set screw towards a locked position for a secondary locking of the set screw relative to the valve part.  

    PNG
    media_image1.png
    1253
    871
    media_image1.png
    Greyscale


	
	Regarding claim 2, Swanson teaches the rotation space has a length in the axial direction that is larger than a thickness (the thin narrow wall of 20,12 is larger than a length of the right end of nut 4) of the locking nut in the axial direction and that is shorter than a length of the male thread on the free outer end of the set screw in the axial direction (this narrow wall of 20,12 is shorter than the male thread). 
 
 	Regarding claim 3, Swanson discloses the cap is provided with a circumferential wall (the outer diameter at 20) and a front wall (18) for together with the valve part enclosing the locking nut, the male thread and the gripping part on the free outer end of the set screw (as shown in Fig. 2).  

 	Regarding claim 4, Swanson the front wall of the cap is provided with a pattern of recesses (24) and/or projections that extend parallel to the axial direction for 
 	
 	Regarding claim 5, Swanson the cap has a cylindrical smooth outer face (as shown in Figure 1 and 2, end 18 is smooth, the opposite end face 16 is smooth and the outer diameter is smooth).  

 	Regarding claim 6, Swanson the rotation space has a diameter that is larger than a maximum width of the locking nut (as shown in Figure 2).  

 	Regarding claim 7, Swanson the rotation space is cylindrical (as shown in Figure 2).  

 	Regarding claim 8, Swanson the cap is made of metal, preferably stainless steel (col. 3,lns. 1-2, alloy steel is broadly considered as encompassing stainless steel).  

 	Regarding claim 9, Bakker discloses an operable piston-cylinder (21) or membrane control system for controlling the operating member to move the supply valve core between its closed and open positions; and a pilot port (24) which connects to one side of the piston-cylinder or membrane control system for moving the operating member in dependence of a pilot pressure delivered to the pilot port, wherein the piston-cylinder or membrane control system is provided with a medium passage (36) which connects one side of the piston-cylinder or membrane control system to the inlet or 
 	and,  when combined with Swanson discloses that the cap has been screwed onto the male thread on the free outer end of the set screw while covering the free outer end (the outer diameter end) of the set screw and covering the locking nut that is screwed thereupon.  

 	Regarding claim 10, Bakker discloses wherein the medium passage (36) is a bypass that connects the side of the piston-cylinder or membrane control system to which the pilot port (24) is connected with the outlet port (3).  

 	Regarding claim 11, Bakker discloses the valve is a three-position booster valve (page 6, line 1) that further comprises: an exhaust port (4) in the housing; a first spring (9) for biasing the supply valve core towards the closed position in which it closes the supply passage; an exhaust passage (6) that extends between the outlet port and the exhaust port; an exhaust valve core (10) that is provided in the exhaust passage and that is operable between closed and open positions; and a second spring (11) for biasing the exhaust valve core towards the closed position in which it closes the exhaust passage, wherein the operating member is designed for moving the supply valve core and the exhaust valve core between their closed and open positions, and wherein the operable piston-cylinder or membrane control system is designed for moving the operating member between a first position in which the supply valve core 
 	 
 	Regarding claim 12, Swanson, when combined with Bakker, discloses a cap (12, Swanson) for use in a valve (1,Bakker) according to claim 1.  

 	Regarding claim 13, Swanson when combined with Bakker, discloses an assembly of a cap (12, Swanson) and a driving tool (14) for use in a valve (1,Bakker) according to claim 1, wherein a front wall (18,Swanson) of the cap is provided with a pattern of recesses (24) and/or projections that extend parallel to the axial direction for corresponding to a complementary pattern of projections (32) and/or recesses of the driving tool for screwing the cap towards and away from its locked position.  
 
 	Regarding claim 14, Swanson discloses the driving tool further comprises a gripping part (30) on its free outer end, preferably a hexagonal portion (hex is shown, in Figure 1) and/or a hole that extends in a cross direction perpendicular to the axial direction, for a tool, preferably a spanner or lever, to be engageable thereupon (col. 2, lns. 30-34).  




Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bakker (WO 2016038162A1) in view of Swanson (US 6910355) and further in view of Andersen et al. (US 9239072). The claim being rejected in an alternative manner should the above rejection not be found persuasive.
Regarding claim 8, Bakker and Swanson are silent to having that the cap is made of stainless steel. Swanson discloses the material is made of alloy steel.
Andersen et al. teaches the use of stainless steel being used for the nut 100 and sleeve 200 (col.5, lns 26-29).
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute a stainless material as taught by Andersen et al. for the metal material in Swanson in the combined device of Bakker and Swanson, to have the material of the cap as being stainless steel, in order to have a material which resists corrosion as is old and well known in the art of fluid handling components and tools.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712.  The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 or Mary McManmon 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
/CRAIG J PRICE/           Primary Examiner, Art Unit 3753